DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 02/18/21 have been fully considered but they are not persuasive. 
On page 8 of applicant’s response, applicant argues that “Marler describes searching a storage for icon that identifies content that a user is interested in. See at least paragraphs [0035]-[0040]. Thus, the icon of Marler does not specify which subset of user's contact information to send to a third party as required in claim 27.”
	In response, it is noted that Marler was only relied upon for disclosing searching storage for an icon, which was used to meet the claim limitations regarding “an identified stored prompt” and was never relied upon for any limitations regarding user contact information.

In this case, Ress discloses wherein the request for the multimedia device to send a user's contact information comprises an information code which subset of the user’s contact information is to be transmitted (“click to call” trigger action which is used to indicated that a phone number is required for contact; paragraph 27, 44-47, 49) and identifying in the storage of the multimedia device the subset of the user’s contact information specified by a tag (locating and transmitting user phone number to initiate a phone call; paragraph 27, 44-47, 49).
Therefore, applicant’s arguments are not convincing.

It is also noted that Marler is no longer relied upon as Ress fully discloses the limitations regarding the claimed “stored prompt” in paragraph 45.
Finally, it is noted that De Los Reyes is no longer relied upon as applicant has deleted the claim limitations it was referenced as teaching.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang (US 2003/0014754 A1) (of record) in view of Ress et al. (Ress) (US 2010/0153990 A1) (of record).
As to claims 27 and 40, Chang discloses a method, and corresponding multimedia device, for transmitting contact information (paragraph 14), comprising:
receiving, at the multimedia device from a content server, particular content over the Internet (paragraph 15, 29, 38);
detecting, by the multimedia device, a data stream portion among a plurality of data stream portions that are received along with the received particular content (embedded non-displayed data elements, including telephone number; paragraph 38), the data stream portion including both a request for the multimedia device to send a user’s contact information to a third party other than the content server (paragraph 53-57) and a communication address of the third party (Fig. 4; paragraph 38);
generating for display a prompt (icon indicating it is a callback advertisement; Fig. 4, paragraph 38);
in response to receiving input that is responsive to the displayed prompt and indicates that the user has given permission to send the user's contact information to the third party (user pressing a button to initiate communication; paragraph 37-38, 53, 57):
identifying in the storage of the multimedia device the user’s contact information (information stored by the user for ordering products; paragraph 37, 39); and
causing the user’s contact information to be retrieved from the storage of the multimedia device to be sent to the third party (paragraph 37, 39, 56-57).

In an analogous art, Ress discloses a distribution system (Fig. 3; paragraph 36-37) wherein a user multimedia device will receive a request for the multimedia device to send a user’s contact information to a third party (interactive advertisement overlay; paragraph 39, 44-46), wherein the request for the multimedia device to send a user's contact information comprises an information code which subset of the user’s contact information is to be transmitted (“click to call” trigger action requiring a phone number; paragraph 27, 44-47, 49), search a storage of the multimedia device, to identify a stored prompt associated with the information code (locating default icon corresponding to the identifier; Fig. 4, paragraph 45), generating for display the identified stored prompt (displaying the message including the icon; Fig. 4, paragraph 45), and identifying in the storage of the multimedia device the subset of the user’s contact information specified by a tag (locating phone number and initiating phone call; paragraph 27, 44-47, 49) so as to identify type of actions provided by the advertiser and the types of information required (advertiser providing “map”, “coupon” and “call” triggers, each requiring different information; paragraph 31).


As to claims 28, 41, Chang and Ress disclose wherein the user's contact information comprises the user’s name (see Chang at paragraph 39) and at least one of: the user’s street address, the user's telephone number (see Chang at paragraph 39 and Ress at paragraph 27, 44-47) and the user’s instant messaging identifier.

As to claim 29, 42, Chang and Ress disclose sending the user’s contact information to the third party over a network (see Chang at paragraph 38-40, 53; Fig. 5).

As to claim 30, 43, Chang and Ress disclose wherein the multimedia device receives the user's contact information from the user through the user’s manipulation of a remote control to navigate a user interface generated by the multimedia device (see Chang at paragraph 37, 64 and Ress at Fig. 4, paragraph 47, 49).



As to claims 32, 45, while Chang and Ress disclose wherein the multimedia device sends the user's contact information to the third party by sending the user's contact information to a phone number, they fail to specifically disclose at least one of: (a) the URL, (b) the e-mail address of the third party, and (c) the instant messaging identifier of the third party.
The examiner takes Official Notice that it was notoriously well known in the art at the time of invention by applicant to provide an identifier to initiate an instant messaging session, so as to enable real time textual communication with users who are unwilling or unable to utilize audio communications, such as the hearing impaired.
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Chang and Ress’ system to include an instant messaging identifier of the third party for the typical benefit enabling real time texual communication with users who are unwilling or unable to utilize audio communications, such as the hearing impaired.

As to claims 33, 46, Chang and Ress disclose wherein, during the multimedia device's display of the television program or advertisement, a particular icon signifies, to 

As to claims 34, 47, Chang and Ress disclose wherein the multimedia device stores the user's contact information by storing the user's contact information on one or more storage devices within the multimedia device (see Chang at paragraph 38-39).

As to claim 35, 48, Chang and Ress disclose in response to receiving the tag of the particular type, requesting the user's contact information from the user during a presentation of the recorded content, Internet-received content, television program, or advertisement (see Chang at paragraph 38; Fig. 3-4).

As to claim 36, 49, Chang and Ress disclose wherein the multimedia device requests the user's permission to send the user's contact information to the third party by displaying an overlay over a presentation of the recorded content, Internet-received content, television program, or advertisement; and wherein the overlay identifies the third party (see Chang at paragraph 38; Fig. 3-4 and Ress at Fig. 4).

As to claim 37, 50, Chang and Ress disclose wherein the contact information includes data that identifies the multimedia device (see Chang at paragraph 38-39), and wherein after sending the user's contact information to the third party, the multimedia 

As to claim 38, 51, Chang and Ress disclose wherein the multimedia device facilitates live communication between the user and the third party using voice-over-IP (VOIP) protocol (see Chang at paragraph 53).

As to claim 39, 52, while Chang and Ress disclose facilitating live communication between the user and the third party, they fail to specifically disclose using instant messaging.
The examiner takes Official Notice that it was notoriously well known in the art at the time of invention by applicant to provide an identifier to initiate an instant messaging session, so as to enable real time textual communication with users who are unwilling or unable to utilize audio communications, such as the hearing impaired.
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Chang and Ress’ system to include using instant messaging, for the typical benefit enabling real time texual communication with users who are unwilling or unable to utilize audio communications, such as the hearing impaired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 27-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,438,596 in view of Ress.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims discloses all of the current claim limitations except wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by a tag.
In an analogous art, Ress discloses a distribution system (Fig. 3; paragraph 36-37) wherein a user multimedia device will receive a request for the multimedia device to send a user’s contact information to a third party (interactive advertisement overlay; paragraph 39, 44-46), wherein the request for the multimedia device to send a user's contact information comprises an information code which subset of the user’s contact information is to be transmitted (“click to call” trigger action requiring a phone number; paragraph 27, 44-47, 49), search a storage of the multimedia device, to identify a stored prompt associated with the information code (locating default icon corresponding to the identifier; Fig. 4, paragraph 45), generating for display the identified stored prompt (displaying the message including the icon; Fig. 4, paragraph 45), and identifying in the storage of the multimedia device the subset of the user’s contact information specified by a tag (locating phone number and initiating phone call; paragraph 27, 44-47, 49) so as to identify type of actions provided by the advertiser and the types of information required (advertiser providing “map”, “coupon” and “call” triggers, each requiring different information; paragraph 31).
.

Claims 27-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 8,893,180 in view of Ress.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims discloses all of the current claim limitations except wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by a tag.
In an analogous art, Ress discloses a distribution system (Fig. 3; paragraph 36-37) wherein a user multimedia device will receive a request for the multimedia device to send a user’s contact information to a third party (interactive advertisement overlay; paragraph 39, 44-46), wherein the request for the multimedia device to send a user's contact information comprises an information code which subset of the user’s contact information is to be transmitted (“click to call” trigger action requiring a phone number; 
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Chang’s system to include wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact information specified by a tag, as taught in combination with Ress, for the benefit of identifying type of actions provided by the advertiser and the types of information required.

Claims 27-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9, 986,295 in view of Ress.
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims discloses all of the current claim limitations except wherein the request for the multimedia device to send a user's contact 
In an analogous art, Ress discloses a distribution system (Fig. 3; paragraph 36-37) wherein a user multimedia device will receive a request for the multimedia device to send a user’s contact information to a third party (interactive advertisement overlay; paragraph 39, 44-46), wherein the request for the multimedia device to send a user's contact information comprises an information code which subset of the user’s contact information is to be transmitted (“click to call” trigger action requiring a phone number; paragraph 27, 44-47, 49), search a storage of the multimedia device, to identify a stored prompt associated with the information code (locating default icon corresponding to the identifier; Fig. 4, paragraph 45), generating for display the identified stored prompt (displaying the message including the icon; Fig. 4, paragraph 45), and identifying in the storage of the multimedia device the subset of the user’s contact information specified by a tag (locating phone number and initiating phone call; paragraph 27, 44-47, 49) so as to identify type of actions provided by the advertiser and the types of information required (advertiser providing “map”, “coupon” and “call” triggers, each requiring different information; paragraph 31).
It would have been obvious to one of ordinary skill in the art at the time of invention by applicant to modify Chang’s system to include wherein the request for the multimedia device to send a user's contact information comprises an information code specifying which subset of the user’s contact information is to be transmitted and identifying in the storage of the multimedia device the subset of the user’s contact .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James R Sheleheda/           Primary Examiner, Art Unit 2424